UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

JAI DAVID ORTIZ, a/k/a Jayson Torres,

                              Plaintiff,
                                                             9:16-CV-756
v.                                                           (GTS/CFH)

NUNZIO E. DOLDO, Super., Cape Vincent C.F.;
STANLEY STEVECKIS, Corr. Sgt., Cape Vincent
C.F.; ALLEN, Corr. Area Sgt., Cape Vincent C.F.;
MCAULIFFE, Sec. Superv., Cape Vincent C.F.,
f/k/a John Doe; S. DAWLEY, Corr. Officer, Cape
Vincent C.F.; KEVIN RYDER, Corr. Officer, Cape
Vincent C.F.; DR. RAMINENI,

                        Defendants.
____________________________________________

APPEARANCES:                                                 OF COUNSEL:

JAI DAVID ORTIZ
  Plaintiff, Pro Se
160 Bay Ridge Parkway
Ground Floor
Brooklyn, New York 11209

HON. BARBARA D. UNDERWOOD                                    KEITH J. STARLIN, ESQ.
Attorney General for the State of New York                   Assistant Attorney General
 Counsel for Defendants
The Capitol
Albany, New York 12224

GLENN T. SUDDABY, Chief United States District Judge

                                    DECISION and ORDER

       Currently before the Court, in this pro se prisoner civil rights action filed by Jai David

Ortiz (“Plaintiff”) against the seven above-captioned employees of the New York State

Department of Corrections and Community Supervision (“Defendants”) alleging violations of

his constitutional rights under the First and Eighth Amendment as well as his rights to attorney-
client privilege, are the following: (1) Defendants’ motion for summary judgment; and (2)

United States Magistrate Judge Christian F. Hummel’s Report-Recommendation recommending

that (a) to the extent that the Court construes Defendants’ motion as one for partial summary

judgment (i.e., that it regards all claims except Plaintiff’s First Amendment retaliation claim

against Defendant Dawley arising from the incident of July 13, 2015, and Plaintiff’s Eighth

Amendment excessive-force claim against Defendant Dawley also arising from the incident of

July 13, 2015), the Court grants that motion, and (b) to the extent that the Court construes

Defendant’s motion as one for summary judgment in its entirety, the Court grants the motion

except with regard to the aforementioned First Amendment retaliation claim and Eighth

Amendment excessive-force claim against Defendant Dawley. (Dkt. Nos. 59, 64.) The parties

have not filed objections to the Report-Recommendation, and the deadline by which to do so has

expired. (See generally Docket Sheet.)

       After carefully reviewing the relevant papers herein, including Magistrate Judge

Hummel’s thorough Report-Recommendation, the Court can find no clear-error in the Report-

Recommendation.1 Magistrate Judge Hummel employed the proper standards, accurately recited

the facts, and reasonably applied the law to those facts. As a result, the Report-Recommendation

is accepted and adopted in its entirety for the reasons set forth therein; Defendants’ motion is

construed as one for partial summary judgment; Defendants’ motion is granted; and surviving


       1
                 When no objection is made to a report-recommendation, the Court subjects that
report-recommendation to only a clear error review. Fed. R. Civ. P. 72(b), Advisory Committee
Notes: 1983 Addition. When performing such a “clear error” review, “the court need only
satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.” Id.; see also Batista v. Walker, 94-CV-2826, 1995 WL 453299, at *1
(S.D.N.Y. July 31, 1995) (Sotomayor, J.) (“I am permitted to adopt those sections of [a
magistrate judge’s] report to which no specific objection is made, so long as those sections are
not facially erroneous.”) (internal quotation marks omitted).

                                                 2
Defendants’ motion are (1) Plaintiff’s First Amendment retaliation claim against Defendant

Dawley arising from the incident of July 13, 2015, and (2) Plaintiff’s Eighth Amendment

excessive-force claim against Defendant Dawley also arising from the incident of July 13, 2015.

       ACCORDINGLY, it is

       ORDERED that Magistrate Judge Hummel’s Report-Recommendation (Dkt. No. 64) is

ACCEPTED and ADOPTED in its entirety; and it is further

       ORDERED that Defendants’ motion for partial summary judgment (Dkt. No. 59) is

GRANTED; and it is further

       ORDERED that SURVIVING Defendants’ motion are the following two claims:

               (1) Plaintiff’s First Amendment retaliation claim against Defendant Dawley

               arising from the incident of July 13, 2015; and

               (2) Plaintiff’s Eighth Amendment excessive-force claim against Defendant

               Dawley also arising from the incident of July 13, 2015; and it is further

       ORDERED that Pro Bono Counsel be appointed for the Plaintiff for purposes of trial

only; any appeal shall remain the responsibility of the plaintiff alone unless a motion for

appointment of counsel for an appeal is granted; and it is further

       ORDERED that upon assignment of Pro Bono Counsel, a pretrial conference with

counsel will be scheduled in this action, at which time the Court will schedule a trial date. The

parties are directed to appear at that pretrial conference with settlement authority.

Dated: December 7, 2018
       Syracuse, New York

                                              ____________________________________
                                              Hon. Glenn T. Suddaby
                                              Chief United States District Judge



                                                  3
